Case: 18-10349      Document: 00514699959         Page: 1    Date Filed: 10/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10349                             FILED
                                  Summary Calendar                     October 26, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

PERCY ELWAYNE DEMERSON,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-222-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Percy Elwayne Demerson
raises arguments that are foreclosed by United States v. Alcantar, 733 F.3d
143, 145-46 (5th Cir. 2013), and United States v. Trejo, 610 F.3d 308, 313 (5th
Cir. 2010). In Alcantar, we rejected the argument that Nat’l Fed’n of Indep.
Bus. v. Sebelius, 567 U.S. 519 (2012), affected our prior jurisprudence rejecting
challenges to the constitutionality of 18 U.S.C. § 922(g)(1). Alcantar, 733 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10349     Document: 00514699959      Page: 2   Date Filed: 10/26/2018


                                  No. 18-10349

at 146. In Trejo, we applied the plain error standard of review to a factual
sufficiency claim that was raised for the first time in this court. Trejo, 610 F.3d
at 313.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for extension of time is DENIED, and the
judgment of the district court is AFFIRMED.




                                        2